DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 9 May 2022 is acknowledged.
Claims 1, 2, 13-14, and 18 are amended.  (It is noted that the claim set of 9 May 2022 incorrectly identifies amended claims 1 and 2 as Original claims.)
Claims 1-8, 13-14, 16, and 18-20 are presented for examination.
The present action treats claims 1-8, 13-14, 16, and 18-20 on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interior wall of claims 1 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to 35 USC 102 and 103 rejections of claims 1-8, 13-14, 16, and 18-20 (see REMARKS pages 8-12)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Amended claim 1 recites:
an “interior wall”.
“elements are exposed on the outer surface”
“enabling heat transfer into, between and from the plurality of elements”
“interior wall is devoid of the plurality of elements”
“interior wall prevents heat transfer between the plurality of elements and the inner cavity”
“diffused along the outer surface of the glove body”
Amended claim 18 recites:
“an interior wall”
“plurality of elements coupled solely to the outer surface of the glove body”
“wall prevents thermal communication between the plurality of elements and the inner cavity”
There is no antecedent basis in the specification for such language.  The objections could be overcome by amending the specification to recite the claimed subject matter or by amending the claims to recite terminology in the specification.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “the interior wall is devoid of the plurality of elements”.  This recitation is new matter insofar as “wall” is not recited in the disclosure of 18 February 2021 nor in the provisional filing of 20 February 2022.  It is understood from the disclosure that at least some portion of the glove body could be construed as an interior wall; however any wall being devoid of any particular element is new matter.
Amended claim 1 recites “the interior wall prevents heat transfer between the plurality of elements and the inner cavity”.  This recitation is new matter insofar as “wall” is not recited in the disclosure of 18 February 2021 nor in the provisional filing of 20 February 2022.  It is understood from the disclosure that at least some portion of the glove body could be construed as an interior wall constructed of non-thermally conductive material; however any wall having a capability of preventing heat transfer between the plurality of elements and the inner cavity is new matter.
Claims 2-8, 13-14, and 16 are rejected if only because they depend from a rejected claim.
Amended claim 18 recites “plurality of elements coupled solely to the outer surface”.  Recitation of “solely” in this context is new matter insofar as it asserts that the elements are couple to the outer surface and not to any other surface or element of the glove; there is no basis for this limitation in the disclosure of 18 February 2021 nor in the provisional filing of 20 February 2022.
Amended claim 18 recites “the interior wall prevents thermal communication between the plurality of elements and the inner cavity”.  This recitation is new matter insofar as “wall” is not recited in the disclosure of 18 February 2021 nor in the provisional filing of 20 February 2022.  It is understood from the disclosure that at least some portion of the glove body could be construed as an interior wall of a heat-resistant material; however any wall having a capability of preventing thermal communication between the plurality of elements and the inner cavity is new matter.
Claims 19-20 are rejected if only because they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “an interior wall defining an inner cavity”; amended claim 18 recites “an interior wall of a heat-resistant material defining the inner cavity”.  Usage of “interior wall” is indefinite insofar as it is not clear what structure of the glove is being referred to.  Neither the specification nor the drawings identify any particular structure as a “wall”, much less an “interior wall”.  To the extent that no wall is expressly identified in the disclosure, it is not clear what the significance of “interior” is.  It is noted that the specification refers to an “interior layer” (paragraph 51) and “an interior insulative layer” (paragraph 62).  However, the specification also refers to (paragraph 66) layers of the glove wherein said layers can be reversed, understood to be a reference to turning the glove inside-out.  The specification also refers to “one or more layer portions”, suggesting there interior layer in the sense that it is sandwiched between adjacent layers.  None of these recitations of “layer” or “layer portions” refer to any wall structure; therefore it is not clear whether recitation of “interior wall” is in reference to one or more of the “layer” or “layer portions” or to a portion thereof or to some other glove structure; moreover, it is not clear what the wall is interior to or of.  Nor is it understood from the specification or drawings whether the glove comprises an insulating wall to which thermally conductive elements are secured or, rather, the wall is a separate liner layer secured to a 2nd layer, the second layer comprising conductive elements and other structure.
For the purpose of applying art, claims 1 and 18 are interpreted as if each recitation of “wall” is instead “layer”; and an interior layer being any layer which is configured to be disposed closer to the hand of a wearer than any other layer or structure of the glove when worn.
Claims 2-8, 13-14, 16, and 19-20 are indefinite if only because they depend from an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 13-14, 16, and 18-20 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Szczesuil, US 6,457,182] in view of [Zhu, US 2010/0186456].
Regarding claim 1:
Szczesuil teaches (Figs. 1, 2, and 3):
A glove (“glove”; col. 1 line 67) for use in hair styling applications (the glove is appropriate for at least some hair styling application), comprising: a glove body with an interior wall (“liner 30”; col. 2 line 49) defining an inner cavity therein generally conforming to a shape of a human hand, the glove body including an outer surface (the surface of the glove configured to contact objects when worn as described in col. 1 lines 30-31) defining a front side (“palm side”; col. 1 line 66) with a palm area and an opposing back side (“back hand side”; col. 2 line 7) of the glove body, a first end portion (see annotated Fig. 1 – a below) having an opening (see annotated Fig. 1 – a below) to the inner cavity and an opposing second end portion (see annotated Fig. 1 – a below) including a plurality of finger stalls (“five finger portions 10”; col. 2 line 15) extending from the glove body, the glove body being constructed of a first material (“leather material”; col. 2 line 46); and a plurality of elements (each of layers 20 and 22 (col. 2 line 21) of the combined elements 16, 32, 34, 36, and 38 i.e. “finger tip portion…of the finger portions…are of a wire mesh material 16”; col. 2 lines 17-19 and “mesh portions 32…disposed on finger portions 34…palm portions 36…back hand portions 38”; col. 2 lines 55-57)  coupled to discrete areas of the glove body, wherein the plurality of elements are exposed on the outer surface, the plurality of elements being constructed of a second material (“preferably of stainless steel wire”; col. 2 line 19), the second material having a property of greater thermal conductivity as compared with the first material (wherein it is known stainless steel has a greater thermal conductivity as compared to leather; see for example extrinsic reference [Ji, US 2015/0358712] Table I), the second material being a thermally conductive material (stainless steel is thermally conductive; refer to aforementioned extrinsic reference) wherein the interior wall is devoid of the plurality of elements (the interior wall is a liner absent any of the elements).

    PNG
    media_image1.png
    922
    928
    media_image1.png
    Greyscale

Regarding the limitation:
the second material enabling heat transfer into, between and from the plurality of elements:
	Although Szczesuil does not expressly refer to heat transfer in relation to the glove, Szczesuil meets the limitation insofar as each of the elements are configured to enable heat transfer into, between, and from each other owing to the high thermal conductivity of stainless steel.  Moreover, the structure of the glove of Szczesuil is correspondent to, and therefore expected to perform, in the same manner as the claimed glove, in the sense that the enabling of heat transfer as claimed is understood to occur via the structural arrangement of the elements comprising thermally conductive material exposed on the outer surface of the glove.
Although Szczesuil teaches the interior wall 30 and material thereof (of a natural or synthetic cut resistant fiber or fiber blend”; col. 2 lines 49-50), Szczesuil does not expressly teach the interior wall constructed of a non-thermally conductive material whereby the interior wall prevents heat transfer between the plurality of elements and the inner cavity.
However, Zhu teaches (paragraph 4) an appropriate material of construction of cut-resistant glove is a natural/synthetic blend: fabric “knit with para-aramid fiber yarns plated to such things as cotton, with the layer of cotton located on the inside of the glove next to the skin. The cotton helps improve the comfort of the glove” (paragraph 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the glove of Szczesuil to have its interior wall material be the para-aramid and cotton blend fabric of Zhu in order to afford adequate cut protection to the liner and also to afford good comfort to the glove, as taught by Zhu (paragraph 4).

Thus the modified glove meets the limitation the interior wall constructed of a non-thermally conductive material (wherein it is known in the art that para-aramid is non-thermally conductive; see for example extrinsic reference [Herbert, US2008/0043809], paragraph 32).  
Regarding the limitation: whereby the interior wall prevents heat transfer between the plurality of elements and the inner cavity:  
Although Szczesuil does not expressly refer to the prevention of heat transfer between the elements and the cavity, the modified Szczesuil meets the limitation insofar as the liner comprising para-aramid fabric is configured to prevent heat transfer between the elements and the cavity.  The structure of the modified glove is correspondent to, and therefore expected to perform, in the same manner as the claimed glove, in the sense that the prevention of heat transfer as claimed is understood to occur via the structural arrangement of the interior wall between the elements and the cavity and the thermal conductivity of its constituent material.

Regarding claim 2:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil further teaches the plurality of elements further comprise one or more elements on the front side of the glove body (one of the layers 20 or 22 configured to cover the thumb of a wearer; see particularly Figs. 1 and 3 which shows the mesh material spanning the front side of the glove body) and one or more elements on the back side of the glove body (the other of the layers 20 or 22 configured to cover the thumb of a wearer; see particularly Figs. 1 and 3 which shows the mesh material spanning the front side of the glove body), wherein the one or more elements on the front side and the one or more elements on the back side are in thermal communication whereby heat transferred to the one or more elements on the back side is diffused along the outer surface of the glove body to the or more elements on the front side of the glove body.
(Although Szczesuil does not expressly refer to thermal communication in relation to the glove, Szczesuil meets the limitation insofar as the front side and back side elements are configured to be in thermal communication as claimed owing to the conductive nature of the stainless steel.  Moreover, the structure of the glove of Szczesuil is correspondent to, and therefore expected to perform, in the same manner as the claimed glove, in the sense that the thermal communication as claimed is understood to occur via the structural arrangement of the elements comprising thermally conductive material disposed on the front and back and around the glove.

Regarding claim 3:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil does not expressly teach wherein the first material has a property of being water absorbent.

Szczesuil as embodied in Figs. 1 and 3 teach the first material is leather.  However, Szczesuil teaches the first material is not limited to leather; it can be “selected from leather, natural fabrics, synthetic fabrics, blended fabrics” (col. 2 lines 37-38).
Zhu teaches (paragraph 4) an appropriate material of construction of cut-resistant glove is a natural/synthetic blended fabric: fabric “knit with para-aramid fiber yarns plated to such things as cotton, with the layer of cotton located on the inside of the glove next to the skin. The cotton helps improve the comfort of the glove” (paragraph 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the glove of Szczesuil to have its first material be be the para-aramid and cotton blend fabric of Zhu in order to afford adequate cut protection to the liner and also to afford good comfort to the glove, as taught by Zhu (paragraph 4).  One would be motivated to afford cut resistance to the liner and the first material in order to arrive at a cut-resistant structure glove, and one would be motivated to afford comfort to the exterior surface of the glove insofar as the exterior surface of the glove would be reasonably understood by one skilled in the art to come in to contact with at least some skin of an individual being touched by said glove within the context of use of the glove (“ “frisk” and “pat-down” searches, and the like”; col. 1 lines 13-14)
	In adopting the modification, one would arrive at the claimed limitation insofar as the modified first material comprises cotton, and cotton is water absorbent (see for example paragraph 64 of the present application). 

Regarding claim 4:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil does not expressly teach wherein the first material has a property of being heat resistant.
However, Zhu teaches a modification (see above treatment of claim 3) wherein the first material is a para-aramid and cotton blend fabric.
The modified Szczesuil as applied to claim 3 meets the limitation insofar as aramid is heat resistant (see for example paragraph 51 of the present application).

Regarding claim 5:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil further teaches wherein the plurality of elements comprise one or more planar substrates.
(each of the elements 20 and 22 of the palm mesh portion 32 and of the finger portions 10 is a planar substrate in the sense that each of them conforms to at least some portion of the glove in a planar fashion)


Regarding claim 6:
Szczesuil in view of Zhu teach the glove of claim 5, as set forth above.
Szczesuil further teaches wherein the one or more planar substrates comprise groups of discs (the combined elements 20 and 22 of each mesh portion 32 (i.e. that of the palm portion)) coupled to the glove body on the front side palm area.
However, although Szczesuil teaches planar substrates (the combined elements 20 and 22 of each mesh portion of the finger stalls 10) coupled to the glove body on the front side finger stalls, Szczesuil does not expressly teach that they are groups of discs.  Rather, they appear to be angled in nature in comparison to the discs of the palm portion 32.
Even though Szczesuil’s planar substrates on the fingertips are not “discs,” one of ordinary skill would expect the fingertip elements 20 and 22 of Szczesuil to perform equally well with the shape disclosed by Szczesuil or a disc shape, particularly because Szczesuil discloses other discs on the glove in the palm area (i.e. those of palm portion 32); therefore discs are within the scope of the Szczesuil reference. A change in shape (such as changing in shape from the shape Szczesuil shows for the finger stalls in Fig 1 to a disc) is a matter of obviousness. See MPEP 2144.04(IV)(B).
Furthermore, Applicant’s disclosure indicates that the “disc” is not critical, where para. 0049 discloses elements 28 may be “disc-like” or “of any size or shape.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Szczesuil’s group of planar substrates on the front side finger stalls as “discs” for providing the desired aesthetics and amount of coverage and protection of the wearer’s fingertips.

Regarding claim 7:
Szczesuil in view of Zhu teach the glove of claim 6, as set forth above.
The modified Szczesuil teaches the groups of discs.  Szczesuil does not expressly teach that at least two discs are in contact with one another.  One of ordinary skill in the art, however, would look to the overlying nature of the discs 20 and 22 pictured in Fig. 2 as well as note the desired capability of the glove of Szczesuil: “good perception or feel of an object being touched” and interpret that Szczesuil at least suggests the discs 20 and 22 are in contact with one another.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the glove of the modified Szczesuil such that its groups of discs comprise at least two discs in contact with one another, as appears to be the case in Fig. 2, in order to achieve the desired feature of Szczesuil, good perception or feel of an object being touched via contact between the fingers of a wearer and the two contacting discs.

Regarding claim 8:
Szczesuil in view of Zhu teach the glove of claim 6, as set forth above.
The modified Szczesuil further teaches wherein the groups of discs comprise discs of varying diameter because the discs 20 and 22 of the palm portion are of a larger diameter than those of the structures of 20 and 22 of a finger portion (said finger portions modified to be discs as described in addressing claim 6; see above).

Regarding claim 13:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil further teaches wherein the first material has a thermal conductivity less than 1 W/mK at room temperature.
(The first material identified in above treatment of claim 1 is leather, and leather has a thermal conductivity of less than 1 W/mK; see extrinsic reference [Ji, US 2015/0358712] Table I)

Regarding claim 14:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil further teaches wherein the second material has a thermal conductivity of greater than 15 W/mK at room temperature.
(The second material identified in above treatment of claim 1 is stainless steel, and stainless steel has a thermal conductivity of greater than 15 W/mK; see extrinsic reference [Ji, US 2015/0358712] Table I)

Regarding claim 16:
Szczesuil in view of Zhu teach the glove of claim 1, as set forth above.
Szczesuil further teaches wherein the plurality of elements are in thermal communication with one another and coupled to the glove body to provide heat transfer to at least the finger stalls and the palm area of the front side.
(insofar as the elements are coupled to the glove body at the finger stalls and the palm area of the front side, Szczesuil teaches the limitation.  Although Szczesuil does not refer to thermal communication and heat transfer, the modified glove meets the limitation insofar as the elements are configured to thermally communicate and provide heat transfer owing to the high thermal conductivity of stainless steel.  Moreover, the structure of the glove of Szczesuil is correspondent to, and therefore expected to perform, in the same manner as the claimed glove, in the sense that the thermal communication and providing of heat transfer as claimed is understood to occur via the structural arrangement of the elements comprising thermally conductive material exposed on the outer surface of the glove at said areas of the glove.

Regarding claim 18:
Szczesuil teaches (Figs. 1, 2, and 3):
A glove (“glove”; col. 1 line 67) for use in hair styling applications (the glove is appropriate for at least some hair styling application), comprising: a glove body with an inner cavity therein generally conforming to a shape of a human hand, the glove body including an interior wall (refer to above treatment of claim 1) material defining the inner cavity, an outer surface defining a front side (refer to above treatment of claim 1) with a palm area and an opposing back side (refer to above treatment of claim 1) of the glove body, a first end portion (refer to above treatment of claim 1) having an opening to the inner cavity and an opposing second end portion (refer to above treatment of claim 1) including a plurality of finger stalls extending from the glove body, the glove body being constructed of a first material (refer to above treatment of claim 1); and a plurality of elements (refer to above treatment of claim 1) coupled solely (the limitation is met insofar as the elements are coupled to the outer surface) to the outer surface of the glove body in one or more discrete areas of the palm area and the plurality of finger stalls, wherein the plurality of elements include substrates (each of layers 20 and 22 (col. 2 line 21) of the combined elements 16, 32, 34, 36, and 38 i.e. “finger tip portion…of the finger portions…are of a wire mesh material 16”; col. 2 lines 17-19 and “mesh portions 32…disposed on finger portions 34…palm portions 36…back hand portions 38”; col. 2 lines 55-57) constructed of a second material (stainless steel; see above treatment of claim 1), the second material having a property of greater thermal conductivity as compared with the first material (see above treatment of claim 1), and the substrates being in thermal communication with one another (see above treatment of claims 2 and 16)

Regarding the limitations:
The material of the interior wall is a heat-resistant material.
wherein the interior wall prevents thermal communication between the plurality of elements and the inner cavity:

However, Zhu teaches (paragraph 4) an appropriate material of construction of cut-resistant glove is a natural/synthetic blend: fabric “knit with para-aramid fiber yarns plated to such things as cotton, with the layer of cotton located on the inside of the glove next to the skin. The cotton helps improve the comfort of the glove” (paragraph 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the glove of Szczesuil to have its interior wall material be the para-aramid and cotton blend fabric of Zhu in order to afford adequate cut protection to the liner and also to afford good comfort to the glove, as taught by Zhu (paragraph 4).

Thus the modified glove meets the limitation the interior wall constructed of a heat-resistant material (insofar as aramid is heat resistant (see for example paragraph 51 of the present application).
Regarding the limitation: whereby the interior wall prevents heat transfer between the plurality of elements and the inner cavity:  
Although Szczesuil does not expressly refer to the prevention of heat transfer between the elements and the cavity, the modified Szczesuil meets the limitation insofar as the liner comprising para-aramid fabric is configured to prevent heat transfer between the elements and the cavity.  The structure of the modified glove is correspondent to, and therefore expected to perform, in the same manner as the claimed glove, in the sense that the prevention of heat transfer as claimed is understood to occur via the structural arrangement of the interior wall between the elements and the cavity and the thermal conductivity of its constituent material.
Regarding claim 19:
Szczesuil in view of Zhu teach the glove of claim 18, as set forth above.
Szczesuil further teaches wherein one or more substrates are coupled to the palm area (those of palm portion 36) and finger stalls (one of the substrates 20 or 22 of the thumb portion, wherein the thumb portion is construed to be a finger stall) of the front side of the glove body and one or more substrates are coupled to the back side of the glove body (the other of the substrates 20 or 22 of the the thumb portion; see also above treatment of claim 2), wherein the one or more substrates coupled to the palm area and finger stalls of the front side of the glove body and the one or more substrates coupled to the back side of the glove body are in thermal communication whereby heat transferred to the one or more substrates on the back side is diffused to the or more substrates on the front side of the glove body (those of the thumb portion are so configured; see above treatment of claim 2).

Regarding claim 20:
Szczesuil in view of Zhu teach the glove of claim 18, as set forth above.
Szczesuil further teaches wherein the substrates comprise structures of varying dimensions.
(the discs 20 and 22 of the palm portion are of a larger diameter either of those of the structures 20 or 22 of the thumb portion)
	However, Szczesuil does not expressly identify the structures 20 and 22 of the thumb portions to be discs.  Rather, they appear to be angled in nature in comparison to the discs of the palm portion 32.
Even though Szczesuil’s planar substrates on the thumb portion are not “discs,” one of ordinary skill would expect the thumb elements 20 and 22 of Szczesuil to perform equally well with the shape disclosed by Szczesuil or a disc shape, particularly because Szczesuil discloses other discs on the glove in the palm area (i.e. those of palm portion 32); therefore discs are within the scope of the Szczesuil reference. A change in shape (such as changing in shape from the shape Szczesuil shows for the thumb portion in Fig 1 to a disc) is a matter of obviousness. See MPEP 2144.04(IV)(B).
Furthermore, Applicant’s disclosure indicates that the “disc” is not critical, where para. 0049 discloses elements 28 may be “disc-like” or “of any size or shape.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Szczesuil’s substrates 20 and 22 of the thumb portion as “discs” for providing the desired aesthetics and amount of coverage and protection of the wearer’s thumb.
In adopting the modification, one would arrive at the claimed limitation insofar as the modified discs would be of varying diameter (i.e. those of the palm portion would be larger than those of the thumb portion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732